DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0223863 to Mizunuma et al.
Regarding Claim 12, Mizunuma would have rendered obvious (e.g., Fig. 4 and its corresponding description) a display device DSP comprising: a liquid crystal layer LQ; a first substrate 100 comprising a first insulating substrate 110, a pixel electrode PE1/PE3 disposed between the first insulating substrate and the liquid crystal layer, and a first transparent electrode PE2 disposed between the first insulating substrate and the liquid crystal layer; and a second substrate 200 comprising a second insulating substrate 210, and a second transparent electrode CE (where Mizunuma teaches a common electrode CE that may be included on either the first or second substrate, e.g., paragraph [0031], depending on the type of liquid crystals used, and Fig. 8 illustrates the common electrode extending across the pixel area, reasonably suggesting the common electrode on the second substrate) overlapping the first transparent electrode and disposed between the second insulating substrate and the liquid crystal layer (e.g., paragraph [0031], where the exact location would have been obvious as a matter of design choice, and the operation of the device would be predictable), wherein at least one of an area of the first insulating substrate in which the first transparent electrode is disposed and an area of the second insulating substrate in which the second transparent electrode is disposed comprises a concave portion (e.g., Fig. 4 where D2 extends).

Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma in view of U.S. Patent Application Publication No. 2014/0104543 to Li et al.
Regarding Claim 20, Mizunuma would have rendered obvious (e.g., Fig. 4 and its corresponding description) a display device DSP comprising: a first substrate 100 comprising a first insulating substrate 110, and a pixel electrode PE1/PE3 and a first transparent electrode PE2 disposed on the first insulating substrate; a second substrate 200 comprising a second insulating substrate 210, a first insulating film (e.g., 130) overlapping the pixel electrode and disposed on the second insulating substrate, a second insulating film 220 disposed on the first organic insulating film, and a second transparent electrode CE (where Mizunuma teaches a common electrode CE that may be included on either the first or second substrate, e.g., paragraph [0031], depending on the type of liquid crystals used, and Fig. 8 illustrates the common electrode extending across the pixel area, reasonably suggesting the common electrode on the second substrate) disposed on a part of the second insulating substrate on which the first organic insulating film and the second organic insulating film are not disposed and which overlaps the first transparent electrode (e.g., paragraph [0013], where the exact location would have been obvious as a matter of design choice, and the operation of the device would be predictable); and a liquid crystal layer LQ disposed between the first substrate and the second substrate.
Mizunuma does not explicitly disclose that the insulating films are organic insulating films.  However, selecting an appropriate insulating film, such as inorganic or an organic insulating film, both of which are known, would have been obvious as a matter of design choice yielding only predictable results (e.g., MPEP § 2144.07).
Mizunuma does not explicitly disclose wherein a liquid crystal lens is formed by the liquid crystal layer between the first transparent electrode and the second transparent electrode.
Li discloses a liquid crystal display, and teaches integrating a camera with the display for added functionality, and that the liquid crystal can be used to form a liquid crystal lens between the substrates thereof as a lens of the camera (e.g., Abstract and paragraphs [0006]–[0007]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Mizunuma such that a liquid crystal lens is formed by the liquid crystal layer between the first transparent electrode and the second transparent electrode, as suggested by Li, as part of adding camera functionality to the display.

Allowable Subject Matter
Claims 1–11 and 13–19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 13, these claims recite many similar features as Claims 12 and 20 above, which are taught or suggested by at least Mizunuma and Li, and US 2021/0405407 also illustrates many of these features; however, the combination of prior art does not disclose, and would not have rendered obvious, the entire combination of all elements recited in Claim 1, taken together and as a whole, including but not limited to “the first organic insulating film comprises a concave portion, and the second transparent electrode is disposed in the concave portion,” as recited in Claim 1, and similarly in Claim 13.  Claims 2–11 depend from Claim 1, and Claims 14–19 depend from Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871